DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is a duplicate of claim 22, both of which depend from claim 18, and should be canceled.
Claim 30, which appears to recite the language of canceled claim 13, is still objected to because the phrase “compares values determined by the second evaluation unit with determined by the first evaluation unit” (last paragraph) is unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 21, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikolic et al. (US 9,399,089 B2).
Regarding claim 17, Nikolic et al., herein Nikolic, discloses a magnetic-inductive flowmeter (7; fig. 7) for determining the flow of at least one medium (dialysate stream), comprising: a first measuring tube (1011; fig. 1a) and a second measuring tube (1012) for guiding the at least one medium, the measuring tubes (1011, 1012) running parallel to one another (channels 1011 and 1012 run parallel to each other; fig. 1a), a magnetic field generating device for generating a magnetic field in a direction for permeating the measuring tubes (1011, 1012) perpendicular to a flow direction of the at least one medium (a magnetic field is generated across channels 1011 and 1012; c. 2, ll. 28-33), a first electrode pair (411, 43; fig. 4b) for tapping a first measuring voltage induced in the medium in the first measuring tube (41), a second electrode pair (43, 421; fig. 4b) for tapping a second measuring voltage induced in the medium in the second measuring tube (electrodes 411, 43, and 421 are voltage metering units that form first and second electrode pairs; c. 11, ll. 55-63), and an evaluation unit (electronic evaluation unit) for evaluating the measuring voltages (a first electronic evaluation unit, or “calculating apparatus,” and an additional electronic evaluation unit are used to determine the voltage value of each channel 41 and 42; c. 11, l. 63 – c. 12, l. 10), wherein the first electrode pair (411, 43) and the second electrode pair (43, 421) are formed together by a first electrode (411), a second electrode (43) and a third electrode (421), wherein the second electrode (43) is both part of the first electrode pair (411, 43) and part of the second electrode pair (43, 421), wherein the second electrode (43) is arranged between the two measuring tubes (41 42), and wherein the three electrodes (411, 
Regarding claims 21, 25, and 27, Nikolic discloses wherein the first measuring tube (41; fig. 4) and the second measuring tube (42) are materially connected to one another or are formed in one piece (channels 41 and 42 are materially connected to one another and formed in one piece; fig. 4); wherein the first evaluation unit and the second evaluation unit (calculating apparatus and additional electronic evaluation unit) are adapted for determining a value for a flow difference between the flow in the first measuring tube (41) and the flow in the second measuring tube (the calculating apparatus of the embodiment of Figure 3 determines a difference between measured flows in channels 41 and 42 via digitalization of the measured values of each channel and subsequent mathematical operations, and when an additional .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 22-24, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikolic et al. (US 9,399,089 B2) in view of Bryan et al. (GB 2,312,515 A).
Regarding claim 18, Nikolic discloses a magnetic-inductive flowmeter (7; fig. 7) for determining the flow of at least one medium (dialysate stream), comprising: a first measuring tube (1011; fig. 1a) and a second measuring tube (1012) for guiding the at least one medium, the measuring tubes (1011, 1012) running parallel to one another (channels 1011 and 1012 run parallel to each other; fig. 1a), a magnetic field generating device for generating a magnetic field in a direction for permeating the measuring tubes (1011, 1012) perpendicular to a flow direction of the at least one medium (a magnetic field is generated across channels 1011 and 1012; c. 2, ll. 28-33), a first electrode pair (411, 43; fig. 4b) for tapping a first measuring voltage induced in the medium in the first measuring tube (41), a second electrode pair (43, 421; fig. 4b) for tapping a second measuring voltage induced in the medium in the second measuring tube (electrodes 411, 43, and 421 are voltage metering units that 
Regarding claims 22-24, Nikolic discloses wherein the first measuring tube (41; fig. 4) and the second measuring tube (42) are materially connected to one 
Regarding claims 28 and 29, Nikolic discloses a method for operating a magnetic-inductive flowmeter (7; fig. 7) having a first measuring tube (1011; fig. 1a) and a second measuring tube (1012) for guiding the at least one medium, the measuring tubes (1011, 1012) running parallel to one another (channels 1011 and 1012 run parallel to each other; fig. 1a), a magnetic field generating device for generating a magnetic field in a direction for permeating the measuring tubes (1011, 1012) perpendicular to a flow direction of the at least one medium (a magnetic field is generated across channels 1011 and 1012; c. 2, ll. 28-33), a first electrode pair (411, 43; fig. 4b) for tapping a first measuring voltage induced in the medium in the first measuring tube (41), a second electrode pair (43, 421; fig. 4b) for tapping a second measuring voltage induced in the medium in the second measuring tube (electrodes 411, 43, and 421 are voltage metering units that form first and second electrode pairs; c. 11, ll. 55-63), and an evaluation unit (calculating apparatus) for evaluating the measuring voltages (a calculating apparatus may receive a digitalization of the measured voltage values and perform mathematical operations; c. 11, ll. 24-32), wherein the first electrode pair (411, 43) and the second electrode pair (43, 421) are formed together by a first electrode (411), a second electrode (43) and a third electrode (421), wherein the second electrode (43) is both part of the first electrode pair (411, 43) and part of the second electrode pair (43, 421), wherein the second electrode (43) is arranged between the two measuring tubes (41 42), and wherein the three electrodes (411, 43, 421) are arranged along an axis (left to right axis; fig. 4b) that is perpendicular to the flow direction of the at least one medium 
Nikolic is silent on tapping a third measuring voltage between the first third electrodes (411, 421) and comparing the third measuring voltages to the sum of the first and second measuring voltages.
Bryan teaches a magnetic-inductive flowmeter (60) wherein a third measuring voltage between a first electrode (70) and a third electrode (76) is the sum of a first measuring voltage between a first electrode pair (70, 72) and a second measuring voltage between a second electrode pair (p. 6, ll. 14-17); wherein the second electrode (72/74) is formed from a first partial electrode (72) and a second partial electrode (74), wherein the two partial electrodes (72, 74) are electrically conductively connected to one another (p. 5, ll. 12-16), and wherein the first electrode pair (70, 72) is formed by the first electrode (70) and the first partial electrode (72), and wherein the second electrode pair (74, 76) is formed by the second partial electrode (74) and the third electrode (76). Further, it is well known in the art of electronic sensor circuits to compare the sum of measured voltages across components in series with a total measured voltage to determine errors in components.

Nikolic in view of Bryan are silent on signaling an error state when the sum of measured voltages deviates from the measured total voltage.
However, it is well known in the art of sensors to signal an error state when measured values deviate greatly from desired values.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nikolic in view of Bryan to signal an error state when the comparison step indicates that the measured voltage values deviate from one another to provide user notification of an error and prevent damage to a flow control system.

Allowable Subject Matter
Claims 16, 19, and 20 are allowed for the reasons set forth in the previous Office action with regard to claim 4.
The prior art does not disclose or suggest “a first coil current measuring device for detecting a first coil current is arranged between a control unit and a first terminal of a coil arrangement, and a second coil current measuring device for detecting a second coil current is arranged between a second terminal of the coil arrangement and the control unit, and wherein the evaluation unit is constructed and arranged for comparing the first coil current and the second coil current with one another, and for 16, 19, and 20.

Claims 26 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the evaluation unit has an output unit for outputting the measured values and the evaluation unit is adapted for interrupting communication between at least one of the first and second evaluation units and the output unit in the event of an error state so that no measured values are output” in combination with the remaining claim elements as recited in claim 26.
The prior art does not disclose or suggest “a flow determination step in which the flow of the medium in the first measuring tube is determined in the first evaluation unit using the first measuring voltage, the flow of the medium in the second measuring tube is determined in the first evaluation unit using the second measuring voltage, a flow difference between the two measuring tubes is determined, the flow of the medium in the first measuring tube is determined in the second evaluation unit using the first measuring voltage, the flow of the medium in the second measuring tube is determined in the second evaluation unit using the second measuring voltage and a second flow difference between the two measuring tubes is determined, and wherein the second evaluation unit compares values determined by the second evaluation unit with determined by the first evaluation unit and signals an error state if the compared values deviate from one another” in combination with the remaining claim elements as recited in claims 30-32.
Response to Arguments
Applicant's arguments filed 3 June 2021 have been fully considered but they are not persuasive.
New independent claim 16 appears to incorporate the previously indicated allowable subject matter of canceled claim 4 and therefore, is allowable for the reasons set forth above. New independent claim 17 recites the claim language previously rejected in view of Nikolic (canceled claim 1). New independent claims 18 and 28 recite the claim language previously rejected over Nikolic in view of Bryan (canceled claims 1, 7, and 11).
With regard to new independent claim 17, Applicant argues that “Nikolic does not disclose that the evaluation device has a first evaluation unit and a second evaluation unit and is designed in such a way that the first evaluation unit and the second evaluation unit each determine, independently of one another, measured values for the flow rate of the medium in the first measuring tube and the flow rate of the medium in the second measuring tube” (emphasis included). See Response, pp. 8 – 9. However, in the embodiment of Figure 4b, Nikolic discloses first and second evaluation units (the calculating apparatus and an additional electronic evaluation unit) of the embodiment of Figure 4B, use signals from electrodes 411, 421, and 43 to calculate, in a manner similar to the embodiment of Figures 3a and 3b, “to determine the voltage value of each channel 41, 42” (c. 11, l. 57 – c. 12, l. 10)  Therefore, Nikolic discloses “a first evaluation unit and a second evaluation unit that are constructed and arranged for independently determining measured values for the flow of the medium in the first measuring tube and the flow of the medium in the second measuring tube” as recited in independent claim 17.
16, Applicant argues that Bryan does not disclose the claimed coil arrangement. Response, p. 10. It is noted that the coil arrangement of claim 16 was previously indicated as allowable subject matter (cancelled claim 4). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852